PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/953,287
Filing Date: 04/13/2018
Appellant(s): Anthony Joonkyoo Yun, Menlo Park, CA


__________________
Peter Schroen
For Appellant



EXAMINER ANSWER
This is in response to the appeal brief filed 10/22/2020 appealing from the final Office action mailed 4/29/2020.
Claim status
Claims 21-36 are pending,
Claims 21-36 are under consideration.

Every ground of rejection set forth in the Office action dated 4/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following 2 ground(s) of rejection are applicable to the appealed claims.

Claims 21-31 and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair et al. (WO2005/002672, published 1/13/2005), in view of Bader et al., (US 2003/0162221, published 8/28/2003) 

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair et al. (WO2005/002676, published 1/13/2005) in view of Bader et al., (US 2003/0162221, published 8/28/2003) as applied to claim 21, in further view of Lamming et al., (Mol Micro, 2004, 53:1003-1009, see IDS filed 4/13/2018)
RESTATEMENT OF REJECTIONS
The Examiner has provided a restatement of the rejections for independent claim 21 (I), dependent claim 25 (II), and dependent claim 31 (III), which correspond to the principle arguments I-III from Appellant.

I.	In regard to independent claim 21, the Examiner asserts Sinclair (2005) in view of Bader suggest a method of identifying a xenohormetic agent (i.e., a sirtuin activating compound) comprising a proteomic screen of a xenohormetic organism (i.e., yeast), and then testing the xenohormetic agent for its ability to activate sirtuins in a test organism.

	The Examiner’s assertion is based on the following teachings of Sinclair.
Claim 21, step a). Sinclair identifies yeast as an organism that express sirtuins and therefore can be used in a screen for sirtuin activating compounds (STACs)
p. 144, last para. “Given the demonstrated longevity-enhancing effects of sirtuin activity in S. cerevisiae and C. elegans, it was naturally of interest to further explore the structure-activity relationship among compounds that stimulate SIRT1.”
p. 146-147, Example 3, “To investigate whether these compounds could stimulate sirtuins in vivo, we utilized S. cerevisiae, an organism in which the upstream regulators and downstream targets of Sir2 are relatively well understood.”
Claims 21, step b). Sinclair suggests a proteomic approach (i.e., 2D gels) to screen for sirtuin targets.
p. 134, “Activated sirtuins may be used, e.g., for the identification, in vitro, of previously unknown targets of sirtuin deacetylation, for example 2D electrophoresis of acetyl labeled proteins”.
Claim 21, step b). Sinclair suggests an in vitro approach (i.e., 96-well plates) to screen for sirtuin activating compounds.
p. 143, Example 1, “To identify compounds that modulate SIRT1 activity, we screened a number of small molecule libraries using a fluorescent deacetylation assay in 96-well plates.”
 Claim 21, step c). Sinclair teaches contacting candidate sirtuin activating compounds (alias xenohormetic agents) with a test organism.
p. 121 last para. “It is believed that treating a subject with a compound described herein is similar to subjecting the subject to hormesis”.
p. 148, Example 4, “To test whether these compounds could stimulate human SIRT1 in vivo, we first employed a cellular deacetylase assay that we had developed”.
Claim 39 of Sinclair “A method for identifying a compound that modulates SIRT1 in vivo, comprising (i) contacting a cells comprising a SIRT1 protein with a peptide … under conditions appropriate for SIRT1 to deacetylate the peptide and (ii) determining the level of acetylation of the peptide, wherein a different level of acetylation of the peptide in the presence of the test compound relative to the absence of the test compound indicates that the test compound modulates SIRT1 in vivo.”
 Claim 21, step b), the Examiner admits that although Sinclair suggests a proteomic approach to identify targets of activated sirtuins (see point 2, supra), the deficiency of Sinclair is that they are silent to performing a proteomic screen of sirtuin activating compounds in yeast.
Claim 21, step b). Bader teaches a method of performing a proteomic screen of candidate agents in yeast.
[0041] “Methods and reagents provided by the instant invention are useful for rapid, efficient identification of protein-protein interactions in a large scale. In one respect, it provides a platform for doing drug screen related pharmaceutical research in a genetically well defined system such as yeast”
[0037] and Claim 54. “ a method of conducting pharmaceutical business, comprising: (a) identifying a protein interaction network of one or more known bait proteins from a biological sample using a method of the invention, wherein said bait protein is a potential drug target; (b) identifying, among prey proteins that interact with said bait proteins in the protein interaction network, new potential drug targets; (c) identifying compounds that modulate activity of said new potential drug targets; (d) conducting therapeutic profiling of compounds identified in step (c), or further analogs thereof, for efficacy and toxicity in animals”
Accordingly, in regard to Claim 21, step b),
 The conclusion of obviousness is based on the teachings of Bader that proteomics in yeast is useful because of their physiological relevance to humans.
[0041] “it provides a platform for doing drug screen related pharmaceutical research in a genetically well defined system such as yeast, by virtue of sequence homology between yeast and its higher eukaryotic counterparts such as human…Given that the encoded set of human proteins is nominally 5-fold greater than the set of predicted yeast proteins, comprehensive analysis of the human proteome is feasible with current HTP-MS/MS platforms. ”


II.    In regard to dependent claim 25, the Examiner asserts it would be obvious to further include the step of stressing a xenohormetic organism (e.g., yeast) to produce xenohormetic agents (e.g., sirtuin activating compounds) that activate sirtuins.

The Examiner’s assertion is based on the following teachings of Sinclair.
Sinclair teaches that UV radiation and caloric restriction (CR) can activate the sirtuin pathway.
p.149, 2nd para. To follow SIRT1 activity on p53 deacetylation, “we showed that the signal was specifically detected in extracts from cells exposed to ionizing radiation.”
p. 1, Background, 1st para. “CR… is a mild stress that induces a sirtuin-mediated organismal defense response.”
p.147, 3rd para., Example 3. “Glucose restriction, a form of CR in yeast”
p. 163, Example 14. “Sirtuin activators mimic calorie restriction and delay aging”.
Accordingly, in regard to Claim 25, the Examiner asserts that it would have been obvious to stress a xenohormetic organism.
 The conclusion of obviousness is based on the teachings of Sinclair that applying stress pre-activated sirtuins during the characterization of candidate sirtuin activating compounds on a xenohormetic organism’s defense response.
p. 147, 3rd para. “Glucose restriction, a form of CR in yeast, resulted in no significant extension of the long-lived resveratrol-treated cells”.


III.  	In regard to claim 31, the Examiner asserts it would be obvious to further include the step of extracting candidate sirtuin activating compounds from yeast.

The Examiner’s assertion is based on the following teachings of Sinclair.
Sinclair discloses extracting candidate sirtuin activators from a variety of cell mixtures, encompassing yeast.
p. 24, 3rd para. Sinclair teaches that these “libraries of chemical and/or biological mixtures, (are) often fungal…extracts”
Accordingly, in regard to Claim 31,
 The conclusion of obviousness is based on the teachings of Sinclair that these extracts are used to characterize the candidate sirtuin activating compounds.
p. 24, 3rd para. Sinclair teaches that these “libraries of chemical and/or biological mixtures, often fungal…extracts, which can be screened with any of the assays described herein.”


















RESPONSE TO ARGUMENTS I-III

                  Appellant’s Issues with Sinclair in view of Bader
as per independent Claim 21

Appellant has present two main arguments I-1 & I-2

I-1. Appellant argues that Sinclair in view of Bader does not teach screening the proteome of a xenohormetic organism for one or more candidate xenohormetic agents (p.4-10 of Appeal brief).

The sub-arguments and responses are 5 fold (a-e)
Argument I-1(a)
I-1a.  Appellant argues that Sinclair does not teach identifying sirtuin activating compounds via proteomic screening method. Rather, Appellant argues that Sinclair teaches identifying sirtuin targets using proteomic approaches such as 2D gels (p. 6, 2nd -4th para. of brief). 
Response to Argument I-1(a)
These arguments have been fully reviewed but have not been found persuasive. In response to Appellants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Argument I-1(b)
I-1b.  Appellant argues that while Sinclair teaches that sirtuin activation agents (i.e., STACs) may be considered xenohormetic agents, sirtuin targets are NOT xenohormetic agents. Specifically, Appellant argues that the proteomic screen taught by Sinclair is silent to how sirtuins are activated, and there is no evidence that Sinclair teaches how or why the proteomic techniques of 2D electrophoresis for sirtuin targets is a screen for sirtuin activating compounds. Appellant argues that the Examiner’s interpretation that sirtuin targets could be candidate xenohormetic agents is irrelevant to identifying sirtuin activating compounds. Appellant argues that Sinclair does not evidence that activated sirtuin targets lead to the identification of sirtuin activing compounds (p. 6, last para. to p. 7, 1st para., of brief). Specifically, Appellant argues that the sirtuin targets cited by Sinclair such as p53, do not lead to the identification of sirtuin activating compounds (p. 7, last 2 para. of brief).  As a related matter, Appellant argues that sirtuins themselves are NOT xenohormetic agents. Appellant argues that Sinclair does not teach transferring a sirtuin or sirtuin target from a xenohormetic organism to a second organism as a xenohormetic agent (p. 10 of brief).
Response to Argument I-1(b)

In instant case, the Examiner agrees with the Appellant that Sinclair discloses a proteomic screen of sirtuin targets, and an in vitro screen of candidate sirtuin activating compounds. However, Bader teaches identifying candidate compounds in a proteomic screen in yeast, and that doing so would have been obvious because of the physiological relevance of the yeast proteome to humans. 
	Furthermore, it must be noted that under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In instant case, Appellant specification has provided no special definition for “xenohormetic agents”, nor disavowed the full scope of the term. Although, the Examiner agrees with the Appellant that sirtuin activating compounds are encompassed by “xenohormetic agents” and are the preferred embodiment for screening according to Sinclair, the Examiner notes that the claimed genus of “xenohormetic agents” does not necessarily exclude sirtuins themselves. In fact Sinclair teaches the overexpression of the sirtuin protein as a modulator of stress responses in yeast (p. 5, 2nd para., see also “2xSIR2” strain in Fig. 3). 

Argument I-1(c)
I-1c.  Appellant argues that Sinclair teaches screening sirtuin activating compounds not in a proteomic screen but in vitro with 96-well plate assay starting with a small molecule library (p. 8, 3rd para.). 
Response to Arguments I-1(c)
These arguments have been fully reviewed but have not been found persuasive.  As stated supra in I-1(a), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
In instant case, the Examiner agrees with the Appellant that Example 1 of Sinclair discloses an in vitro screen of candidate sirtuin activating compounds from a pre-determined small molecule library. However, Bader teaches identifying candidate compounds in a proteomic screen in yeast, and that doing so would have been obvious because of the physiological relevance of the yeast proteome to humans. 

Argument I-1(d)
I-1d.  Appellant argues that the claimed method is not suggested by screening a small molecule library, but based on the identification of xenohormetic agents from a stressed phenotype of a first xenohormetic organism (p. 8, 3rd para.). Appellant argues that the sirtuin activating compounds via the Sinclair method would be limited by the starting library (p. 9, 1st para.).
Response to Argument I-1(d)
These arguments have been fully reviewed but have not been found persuasive. In response to Appellant’s argument, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In instant case, rejected claim 21 does NOT require the screening of the proteome of a “stressed xenohormetic organism”, nor does claim 21 exclude the use of Compounds of interest may be obtained from a wide variety of sources including libraries of synthetic or natural compounds” (p. 10. lines 17-18 of Appellant’s disclosure). Thus, the use of a starting library of candidate xenohormetic agents for the screening of a yeast proteome is reasonably embraced by the claims. 
Furthermore, although starting with a pre-determined library will axiomatically limit the number of candidate xenohormetic agents to be identified, in instant case the libraries of Sinclair are to include a super genus of thousands of compounds (see formulae 1- 65 and their proposed derivatives on pgs. 27-101 of Sinclair). Furthermore, Sinclair teaches small molecules also include “nucleic acids, peptides, polypeptides, peptide nucleic acids, peptidomimetics, carbohydrates, lipids, or other organic (carbon containing) or inorganic molecules”, as well as “extensive libraries of chemical and/or biological mixtures, often fungal, bacterial, or algal extracts, which can be screened” (p. 24, 3rd para.). Thus, one of ordinary skill would not have been concerned with limitations of a pre-determined library because Sinclair provides the teachings that these pre-determined libraries are of a sufficient size to identify a candidate sirtuin activating compound with a reasonable expectation of success.

Argument I-1(e)
I-1e.  Appellant argues the secondary reference of Bader does not teach a proteomic screen of a xenohormetic organism for xenohormetic agents (p. 9, 2nd para.).
Response to Argument I-1(e)
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In instant case, the secondary reference of Bader teaches identifying candidate drugs using a proteomic screen in yeast, and teaches that doing so would have been obvious because of the physiological relevance of the yeast proteome to humans.


I-2. The Examiner has not established a case of obviousness to modify Sinclair to arrive at the claimed invention.

The sub-arguments are 2 fold
Argument I-2(a)
I-2a. Appellant argues that there is no motivation to modify the teachings of Sinclair. As stated supra, Sinclair only teaches identifying sirtuin targets by a proteomic approach, and only teaches screening sirtuin activating compounds in vitro using a pre-selected library. Sinclair provides no motivation to identify sirtuin activating compounds by a proteomic approach. (p. 11, 2nd para. of brief). 
Response to Argument I-2(a)

In instant case, Sinclair teaches identifying candidate sirtuin activating compounds via an in vitro screen, while the secondary reference of Bader teaches identifying candidate drugs in general using a proteomic screen in yeast, and teaches that doing so would have been obvious because of the physiological relevance of the yeast proteome to humans.
	

Argument I-2(b)
I-2b.  Appellant argues that the teachings of Sinclair would not motivate one to make such a modification because of the striking success of the in vitro method with a pre-selected library (p. 11, 2nd para., p. 12, 2nd para. of brief).
Response to Argument I-2(b)
These arguments have been fully reviewed but have not been found persuasive. In response to Appellant’s arguments, preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	In instant case, Sinclair not only discloses other approaches for examining the sirtuin pathway including sirtuin targets “using 2D electrophoresis of acetyl labeled proteins” (p. 134, last para.), but also discloses a number cell based assays for screening sirtuin activating compounds (p. 3, 2nd para., p. 104, 1st para., p. 107, 3rd & 4th para., p. 118, 2nd para., p. 121, last para). Moreover, Sinclair suggests there are clear advantages to using proteomic based screening assays because of the expected effects of sirtuin activating compounds on the acetylation of proteins such as p53, which also correlate with whole cell phenotypes such as life-expansion or apoptosis (p. 3, p. 104, p. 121).


II.                  Appellant’s Issues with Sinclair in view of Bader
as per dependent Claim 25

II-1. Appellant argues that Sinclair does not teach a method to identify a xenohormetic agent comprising the step of stressing a xenohormetic organism (p. 13-15 of Appeal brief).
The sub-arguments are four-fold
Argument II-1(a)
II-1a.  Appellant argues that Sinclair does not teach a method of identifying a candidate xenohormetic agent comprising the steps of identifying a xenohormetic organism, 
Response to Argument II-1(a)
These arguments have been fully reviewed but have not been found persuasive.
First, in response to Appellant’s argument, as stated supra, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In instant case, independent claim 21, as well as dependent claim 25, do NOT recite the step of screening the proteome of a “stressed xenohormetic organism” as argued by Appellant. Thus, the breadth of the claim reasonably encompasses stressing a xenohormetic organism for other reasons (see below).
Second, in response to Appellant’s argument, the term "comprising" in the preamble of independent claim 21 (as well as in dependent claim 25) is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
	In instant case, claim 25 places no limitation on what order the stressing step occurs and what other steps may be included. Thus, when Sinclair teaches stressing the first organism (e.g., yeast) with caloric restriction in the presence of a candidate sirtuin activating compound (e.g., resveratrol) (p. 146, 3rd para. of Sinclair), this step does not necessarily have to take place in any particular order relative to step (b) directed to the proteomic screen. In fact, Sinclair teaches that stressors induce “a sirtuin-mediated organismal defense response”, and goes on to examine the mechanism of a candidate sirtuin activating compound (i.e., resveratrol) on stressed yeast (via caloric restriction), which resulted in the conclusion that the candidate sirtuin activating compound acted in the same pathway as caloric restriction (Example 3, p. 146, 3rd para.-p.147, 3rd para.). Thus, just because Sinclair has a different reason for stressing a xenohormetic organism, does not make the step any less obvious when it is as broadly as claimed. 

Argument II-1(b)
II-1b.  Appellant argues that because Sinclair is directed sirtuin activating compounds from a small molecule library, not the proteome of a stressed xenohormetic organism. Appellant again asserts that candidate xenohormetic agents must be identified from the proteome of a stressed xenohormetic organism (p. 13, last para. of brief).
Response to Argument II-1(b)
These arguments have been fully reviewed but have not been found persuasive.
As stated supra, the rejected claims do not require that the proteomic screen be conducted on a “stressed xenohormetic organism”. Furthermore, as stated supra, the rejected claims to not exclude screening the proteome of a xenohormetic organism comprising a small molecule library.  Appellants specification supports that sirtuin activating compounds can be from small molecule libraries (p. 10, lines 17-18 of disclosure), and admits that “libraries of natural compounds in the form of …fungal…extracts are available or readily produced” (p. 10, lines 23-24 of Appellant’s disclosure). 

Argument II-1(c)
II-1c.  Appellant argues that Sinclair teaches stressing cancer cells by UV radiation after an already identified sirtuin activating compound (resveratrol) has been applied for 4 hours. Furthermore, Sinclair teaches stressing yeast by caloric restriction (CR) in the presence of an already identified sirtuin activating compound (resveratrol), and makes no indication that CR of yeast was used in the process of identifying resveratrol as a sirtuin activating compound (p. 14-15 of brief).
Response to Argument II-1(c)
These arguments have been fully reviewed but have not been found persuasive. 
First, in response to Appellant’s argument, as stated supra, instant claims are open-ended and does not exclude additional, unrecited method steps. Accordingly, claim 25 places no limitation on what order the stressing step occurs and what other steps may be included. Furthermore, just because Sinclair has a different reason for stressing a xenohormetic organism (i.e., to identify the mechanism of action of a candidate xenohormetic agent), does not make the step any less obvious when it is as broadly as claimed.
Second, in response to Appellant’s argument regarding the use of resveratrol, as stated supra, preferred embodiments are not the only teaching of a reference. In instant case, although resveratrol is used in the working examples comprising a stressing step, Sinclair explains “we focused on resveratrol because it was the most potent SIRT1 activator” (p. 147, 3rd para.). Overall, Sinclair is clearly directed to more than just testing resveratrol as a sirtuin activating compound, but a “selection of SIRT1-stimulatry and non-stimulatory polyphenols were tested for their effects” on cells exposed to ionizing radiation (Example 4, p. 148, last para.).  Furthermore, as stated supra, the teachings of Sinclair et al. are not exclusive to resveratrol, but to “explore the structure-activity relationship among compounds that stimulate SIRT1”…and they therefore “performed a secondary screen encompassing reservatrol, EGCG and additional representatives from a number of the polyphenol classes” (Example 1, p. 144, last para.). Accordingly, it would have been predictably obvious to extend the method steps comprising a stressed xenohormetic organism to candidate xenohormetic agents beyond reservatrol.

Argument II-1(d)
II-1d.  Appellant argues that Sinclair teaches the identification of sirtuin target proteins by a proteomic screen, not sirtuin activating compounds (p. 15, last para. of brief). 
Response to Argument II-1(d)
These arguments have been fully reviewed but have not been found persuasive.
As stated supra, a 35 U.S.C. § 103(a) based test for obviousness is based on what the combined teachings of the references would have suggested to those of ordinary skill in the art.  
	In instant case, modifying the teachings of Sinclair to perform a proteomic screen of sirtuin activating compounds in yeast would have been obvious in light of the teachings of Bader because the proteome of yeast are particularly relevant to the human proteome.


III.                  Appellant’s Issues with Sinclair in view of Bader
As per dependent Claim 31

III-1.Appellant argues that Sinclair does not teach a method to identify a xenohormetic agent comprising the step of extracting a xenohormetic agent from a xenohormetic organism (p. 16-17 of Appeal brief).

The sub-arguments are two-fold
Argument III-1(a)
III-1a.  Appellant argues that Sinclair is directed sirtuin activating compounds from a small molecule library, which is not commensurate with claimed step of extracting candidate xenohormetic agents from a xenohormetic organism (p. 16 of brief).
Response to Argument III-1(a)
These arguments have been fully reviewed but have not been found persuasive. As stated supra, instant claims are open-ended and does not exclude additional, unrecited method steps. The Examiner notes that rejected claim 31 places no limitation on what order the extraction step occurs. Thus, when Sinclair teaches that these “libraries of chemical and/or biological mixtures, often fungal…extracts, which can be screened with any of the assays described herein” (p. 24, 3rd para. of Sinclair), contrary to Appellant’s assertion, the disclosed extraction step does appear commensurate with making a library derived from fungal (e.g., yeast) extracts of candidate xenohormetic agents to conduct subsequent characterizations in yeast and provide to a test organism. Importantly, Appellants specification supports this interpretation as commensurate with the rejected claim 31 because of Appellant’s admission that test compounds can be from small molecule libraries (p. 10, lines 17-18 of disclosure), and that these “libraries of natural compounds in the form of …fungal…extracts are available or readily produced” (p. 10, lines 23-24 of Appellant’s disclosure). As stated supra, just because Sinclair has a different reason for extracting xenohormetic agents from xenohormetic organisms (i.e., to build a small molecule library), does not make the step any less obvious when it is as broadly as claimed.

Argument III-1(b)
III-1b. Appellant argues that although the secondary reference of Bader teaches extraction methods, Bader does not teaches extracting a xenohormetic agent from a xenohormetic organism.
Response to Argument III-1(b)
These arguments have been fully reviewed but have not been found persuasive. As stated supra, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In instant case, Sinclair suggests the extraction of candidate xenohormetic agents from xenohormetic organisms to create a compound library for further characterization, while Bader provides enabling disclosures for how to extract yeast for small molecules.


IV.                  Appellant’s Issues with Sinclair in view of Bader and Lamming
as per dependent Claim 32

IV-1.Appellant argues that Lamming fails cure the deficiencies of Sinclair in view of Bader with respect to claim 21 (p. 18 of Appeal brief).
Response to Argument IV-1
These arguments have been fully reviewed but have not been found persuasive. As stated supra, a 35 U.S.C. § 103(a) based test for obviousness is based on what the combined teachings of the references would have suggested to those of ordinary skill in the art.  
In instant case, Sinclair discloses an in vitro screen of candidate sirtuin activating compounds, and Bader teaches identifying candidate compounds in a proteomic screen in yeast would be obvious because of the physiological relevance of the yeast proteome to humans. Furthermore, Lamming, who Sinclair is a co-author, teaches that it would be obvious to include archaeon such as S. solfataricus as a xenohormetic organism because they too express sirtuins. 








Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ARTHUR S LEONARD/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

--------------_____________
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.